Case: 10-30951 Document: 00511479911 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-30951
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STEVEN L. RUTHERFORD,

                                                   Plaintiff-Appellant

v.

UNITED STATES DISTRICT COURT; JOSEPH C. WILKINSON, JR., United
States Magistrate Judge,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-2801


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Steven L. Rutherford has applied for leave to proceed in forma pauperis
(IFP) in this appeal from the dismissal of his civil rights complaint, in which he
named as defendants the United States District Courts and United States
Magistrate Judge Joseph C. Wilkinson, Jr.                  Rutherford complained that
Magistrate Judge Wilkinson violated his constitutional rights by refusing to
grant his application for leave to proceed IFP in another case.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30951 Document: 00511479911 Page: 2 Date Filed: 05/17/2011

                                   No. 10-30951

      “An appeal may not be taken in forma pauperis if the trial court certifies
in writing that it is not taken in good faith.” § 1915(a)(3); Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); see also Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). A court’s inquiry into whether the appeal is taken in good faith “is
limited to whether the appeal involves ‘legal points arguable on their merits (and
therefore not frivolous).’” Howard, 707 F.2d at 220 (citation omitted).
      District courts are required to dismiss IFP complaints upon determining
that such complaints are frivolous, fail to state a claim upon which relief can be
granted, or seek monetary damages from a defendant who is immune from such
relief. § 1915(e)(2)(B). Wilkinson is absolutely immune from suit because he a
judicial officer and his ruling denying Rutherford’s request for leave to proceed
IFP was an act performed in the exercise of his judicial function. See Mireles v.
Waco, 502 U.S. 9, 11-12 (1991); 28 U.S.C. §§ 636(b) & 1915(a)(1); LR 72.1(B)(1).
As a unit of the judicial branch of the federal government, the United States
District Court is entitled to sovereign immunity, and the district court lacked
jurisdiction to entertain Rutherford’s claims against it. See FDIC v. Meyer, 510
U.S. 471, 475 (1994).
      Rutherford suggests that the district court was unfairly biased in denying
his requests for leave to proceed IFP on appeal. There is no reason to believe
that the district court’s rulings were based on an extrajudicial source, nor do
they demonstrate such a high degree of antagonism as to make fair judgment
impossible. See Liteky v. United States, 510 U.S. 540, 555 (1994).
      Rutherford has filed two additional motions: (1) a “writ of habeas corpus”
requesting that the defendants be compelled to answer his complaint; and (2) an
“injunction of relief ” asking this court to “excuse” itself and to refer the case to
the United States Supreme Court. These motions are DENIED.
      Because the appeal is frivolous, leave to proceed IFP on appeal is DENIED
and the appeal is DISMISSED. See Howard, 707 F.2d at 220; 5 TH C IR. R. 42.2.
We WARN Rutherford that the continued filing of frivolous motions and other

                                         2
    Case: 10-30951 Document: 00511479911 Page: 3 Date Filed: 05/17/2011

                                  No. 10-30951

documents in this court and/or in the district court will invite the imposition of
a sanction.




                                        3